DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 12th, 2020 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1 – 11, in the reply filed on June 27th, 2022 is acknowledged.
Claims 12 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27th, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Riou (US 2018/0230905) in view of Honma (US 2006/0110599).
Regarding claim 1, Riou teaches a method for producing an acoustic absorption structure (Abstract) comprising an acoustically resistive structure (Para. 41), an alveolar structure (ref. #16), a reflective layer (ref. #12; Para. 4; Para. 36) and also a plurality of acoustic elements (ref. #18) each comprising an enclosure positioned in the alveolar structure (Fig. 2) and having an opening delimited by an edge placed against the acoustically resistive structure such that the enclosure and the acoustically resistive structure delimit a cavity (Fig. 1 – 2), wherein the method comprises: forming a skin (ref. #14) forming the enclosures of the acoustic elements on a mold having a base on which are positioned projecting forms shaped like the cavities of the acoustic elements (Para. 42), placing the mold together with the alveolar structure (Fig. 1 – 2), and fitting the acoustically resistive structure and the reflective layer (Para. 64; Para. 66). Although Riou teaches forming a skin for the acoustic absorption structure, Riou does not disclose depositing a resin on a mold to form the skin or polymerizing said resin. 
Yet in a similar field of endeavor, Honma teaches a process for producing a layered product (Abstract). Honma further teaches applying a resin layer on a mold to form an outer skin (Para. 139), polymerizing the resin to obtain a hardening of the skin and obtain a joint between the skin and a successive layer (Para. 139; Para. 79). It would have been obvious to one of ordinary skill in the art at the time to form the skin disclosed by Riou by depositing a resin on a mold and polymerizing said resin, as taught by Honma. One would be motivated to make this modification to optimize the adhesion strength between the resin and the alveolar structure (Honma, Para. 139).
Regarding claim 2, Riou in view of Honma teaches the invention disclosed in claim 1, as described above. Furthermore, Honma teaches the base material for the mold is flexible (Para. 160 – 161).
Regarding claim 3, Riou in view of Honma teaches the invention disclosed in claim 1, as described above. Furthermore, Honma teaches the resin is configured to confer a stiffness on the skin after polymerization (Para. 139). It would have been obvious to one of ordinary skill in the art at the time to design the mold base to be shaped like the absorption structure to be produced as a change of shape limitation. It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination or a person of ordinary skill in the art would have found obvious absent persuasive evidence that the configuration of the claimed molded product was significant.
Regarding claim 4, Riou in view of Honma teaches the invention disclosed in claim 1, as described above. Furthermore, Honma teaches the resin is configured to obtain a flexible skin after the polymerizing step (Para. 161).
Regarding claim 5, Riou in view of Honma teaches the invention disclosed in claim 4, as described above. Furthermore, Honma teaches the resin is an epoxy mixed resin (Para. 163).
Regarding claim 6, Riou in view of Honma teaches the invention disclosed in claim 1, as described above. Furthermore, Honma teaches the resin is formed as a film thermoformed on a mold (Para. 139).
Regarding claims 7 – 9, Riou in view of Honma teaches the invention disclosed in claim 1, as described above. Furthermore, Honma teaches the resin can be applied by a plurality of known methods (Para. 140). Spraying, coating and dipping are well known application methods in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 11, Riou in view of Honma teaches the invention disclosed in claim 1, as described above. Furthermore, Honma teaches the skin is produced on independent layers that are connected (Para. 139).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Riou in view of Honma as applied to claim 1 above, and further in view of Vauchel (US 2011/0254196).
Regarding claim 10, Riou in view of Honma teaches the invention disclosed in claim 1, as described above. However, these references do not teach the polymerization step comprising a counter-mold. Yet in a similar field of endeavor, Vauchel teaches a method for making an acoustic attenuation panel (Abstract). Vauchel further teaches applying a composite material onto a mold and polymerizing said material with the use of a counter-mold. It would have been obvious to one of ordinary skill in the art to modify the invention of Riou and Honma by polymerizing the resin between a mold and a counter-mold as taught by Vauchel. One would be motivated to make this modification to optimize the cohesion by shaping the resin appropriately (Vauchel: Para. 11)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743